Appeal from a judgment of the Supreme Court (Elliott III, J.), entered April 4, 2014 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging an August 2012 determination of the Board of Parole that denied his request for parole release and ordered his next appearance in 24 months. He now appeals from Supreme Court’s dismissal of the petition. In August 2014, petitioner reappeared before the Board, at which time he was granted an open release date. As a result, the appeal is moot and must be dismissed (see Matter of Clark v Evans, 113 AD3d 973, 973 [2014]; Matter of Beltran v New York State Bd. of Parole, 105 AD3d 1224, 1224-1225 [2013]).
*1503Stein, J.E, McCarthy, Rose, Egan Jr. and Devine, JJ, concur.
Ordered that the appeal is dismissed, as moot, without costs.